UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-30324 RADWARE LTD. (Exact name of registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 22 Raoul Wallenberg Street, Tel Aviv 69710, Israel (Address of principal executive offices) Efrat Baruh-Noy, Adv. Director of Legal Affairs Tel. +972-3-7668666, Fax: +972-3-7668982 22 Raoul Wallenberg St., Tel Aviv 69710, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.1 par value per share NASDAQ Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 18,916,601 Ordinary Shares, NIS 0.1 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer xNon-Accelerated Filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statement item the registrant has elected to follow: o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No 2 INTRODUCTION Unless the context otherwise requires, all references in this annual report to: · “we,” “us,” “our,” the “Company,” and “Radware” are to Radware Ltd. and its subsidiaries; · “ordinary shares” are to our Ordinary Shares, par value NIS 0.1 per share; · "Companies Law" or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999 (as amended); · the “SEC” are to the United States Securities and Exchange Commission; · “NASDAQ” are to the NASDAQ Global Market (formerly, the Nasdaq National Market); · “dollars” or “$” are to United States dollars; and · “NIS” or “shekels” are to New Israeli Shekels. We have registered trademarks for, among others, “Radware®”, “APSolute®”, “Web Server Director®”, “FireProof®”, “LinkProof®”, “Triangulation®”, “Smart Nat®”, “Synapps Architecture®”, “DefensePro®”, “StringMatch Engine®”, “CID – Content Inspection Director®”, “SIPDirector®”, “AppDirector®”, “AppXcel®”, “AppXML®”, “SecureFlow®”, “OnDemand Switch®”, “AppWall®”, “Apsolute Insite®”, and “Alteon®” and we have trademark applications pending for, among others, “Uplink™”, “Virtual Director™”, “APSolute Vision™”,and “vAdapter™”.All other trademarks and trade names appearing in this annual report are owned by their respective holders. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained herein, the statements contained in this annual report are forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our business, financial condition and results of operations.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “Risk Factors” and elsewhere in this annual report. We urge you to consider that statements which use the terms “believe,” “do not believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate,” and similar expressions are intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are based on assumptions and are subject to risks and uncertainties.Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 Table of Contents PART I 7 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 7 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 7 ITEM 3. KEY INFORMATION 8 A. Selected Financial Data 8 B. Capitalization and Indebtedness 9 C. Reasons for the Offer and Use of Proceeds 9 D. Risk Factors 9 ITEM 4. INFORMATION ON THE COMPANY 23 A. History and Development of the Company 23 B. Business Overview 23 C. Organizational Structure 33 D. Property, Plants and Equipment 34 ITEM 4A. UNRESOLVED STAFF COMMENTS 35 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 36 A. Operating Results 36 B. Liquidity and Capital Resources 47 C. Research and Development, Patents and Licenses, etc. 49 D. Trend Information 49 E. Off-Balance Sheet Arrangements 49 F. Tabular Disclosure of Contractual Obligations 49 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 50 A. Directors and Senior Management 50 B. Compensation 52 C. Board Practices 54 D. Employees 59 E. Share Ownership 60 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 63 A. Major Shareholders 63 B. Related Party Transactions 64 C. Interests of Experts and Counsel 66 4 ITEM 8. FINANCIAL INFORMATION 66 A. Consolidated Statements and other Financial Information 66 Legal Proceedings 66 B. Significant Changes 67 ITEM 9. THE OFFER AND LISTING 68 A. Offer and Listing Details 68 B. Plan of Distribution 69 C. Markets 69 D. Selling Shareholders 69 E. Dilution 69 F. Expenses of the Issue 69 ITEM 10. ADDITIONAL INFORMATION 70 A. Share Capital 70 B. Memorandum and Articles of Association 70 C. Material Contracts 74 D. Exchange Controls 75 E. Taxation 75 F. Dividends and Paying Agents 85 G. Statement by Experts 86 H. Documents on Display 86 I. Subsidiary Information 86 ITEM 11. QUANTITATIVE AND QUALITIVE DISCLOSURE ABOUT MARKET RISK 87 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 88 5 PART II 89 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 89 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 89 ITEM 15. CONTROLS AND PROCEDURES 89 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 90 ITEM 16B. CODE OF ETHICS 91 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 91 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 92 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 92 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 92 ITEM 16G. CORPORATE GOVERNANCE 92 PART III 94 ITEM 17. FINANCIAL STATEMENTS 94 ITEM 18. FINANCIAL STATEMENTS 94 ITEM 19. EXHIBITS 95 6 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. 7 ITEM 3.KEY INFORMATION A.Selected Financial Data The following tables present our consolidated statement of operations and balance sheet data for the periods and as of the dates indicated.We derived the statement of operations for the years ended December 31, 2007, 2008 and 2009 and the balance sheet data as at December 31, 2008 and 2009 from our audited consolidated financial statements included elsewhere in this annual report, which have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.The selected consolidated statement of operations financial data for the years ended December 31, 2005 and 2006 and the balance sheet data as of December 31, 2005, 2006 and 2007 are derived from our audited consolidated financial statements not included in this annual report, which have been prepared in accordance with U.S. GAAP. You should read the following selected financial data together with the section of this annual report entitled “Operating and Financial Review and Prospects” and our consolidated financial statements together with the notes thereto included elsewhere in this annual report.Please see notes 2(x) and 11 of the notes to our consolidated financial statements for an explanation regarding the computation of basic and diluted net earnings (loss) per ordinary share. Year ended December 31, 2006* 2007* 2008* 2009* (US $ in thousands except per share data) Statement of Operations Data: Revenues: Products $ Services Cost of revenues: Products Services Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating profit (loss) Financial income, net Income (loss) before income taxes ) Income taxes ) Netincome (loss) $ $ ) $ ) $ ) $ ) Basic net earnings (loss) per share $ $ ) $ ) $ ) $ ) Diluted net earnings (loss) per share $ $ ) $ ) $ ) $ ) * The Company adopted ASC No. 718 “Compensation-Stock Compensation”, effective January 1, 2006. 8 Year ended December 31, (US $ in thousands) Weighted average number of ordinary shares used in computing basic net earnings(loss) per share 19,440 18,879 Weighted average number of ordinary shares used in computing diluted net earnings (loss)per share 19,440 18,879 Year ended December 31, (US $ in thousands) Balance Sheet Data: Cash and cash equivalents, short-termbank deposits and marketablesecurities $ 126,901 $ 140,375 $ 152,110 $ 88,796 $ 59,090 Long-term bank deposits, structured deposit and marketable securities Working capital Total assets Shareholders’ equity Capital Stock B.Capitalization and Indebtedness Not applicable. C.Reasons for the Offer and Use of Proceeds Not applicable. D.Risk Factors You should carefully consider the following risks before deciding to purchase, hold or sell our ordinary shares. Our business, operating results and financial condition could be seriously harmed due to any of the following risks. The following risks are not the only risk factors facing our Company.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. The trading price of our ordinary shares could decline due to any of these risks. You should also refer to the other information contained or incorporated by reference in this annual report, before making any investment decision regarding our Company. 9 Risks Related to Our Business and Our Industry We have incurred losses, and may incur losses in the future. We incurred losses in 2006 through 2009. We had a net loss of approximately $5.9 million in 2009 and a net loss of approximately $31.0 million in 2008. Our results for the first half of 2009 were affected by the global recession and the slow down in IT market spending and we continued to incur net losses due to our limited ability to adjust our expenses level to the changes in the market in a short period of time. In the second half of 2009 we returned to profitability, as a result of increased revenues and tight expenses control. We will need to generate increased revenues as well as keep tight control over our costs in order to maintain and increase our profitability in the future. Our revenues may not grow or continue at their current level. For example, the growth rate in 2008 compared to 2007 was approximately 7% and the growth rate in 2009 compared to 2008 was approximately 15%. Our gross margin is currently approximately 79% and, as a result, any decrease in sales may have a significant effect on our profitability. In addition, our operating expenses may increase. Our decision to increase operating expenses and the scope of such increase will depend upon several factors, including the market situation and the results that our past expenditures produce. We may continue to make additional expenditures in anticipation of generating higher revenues, which we may not realize, if at all, until some time in the future. For example, in March 2009 we completed the purchase of certain assets from Nortel Networks Ltd., Nortel Networks Inc. and other Nortel entities (“Nortel”) in relation to the “Alteon®” product line (the “Alteon Acquisition”). During 2009, we invested in the development of a new Alteon 5412 application switch and continued to invest in the expansion and development of many other products and enhancements, including the release of most of our products on our new line of hardware platforms, the OnDemand Switch®. In addition, we have continued our investments in our existing Application Delivery product lines with AppDirector® and LinkProof®along with the introduction of the vAdapter™ software appliance, Virtual Director™ and AppWall® appliances for the enterprise sector, and continued to enhance our Network Intrusion Prevention System (IPS) DefensePro® productand our central management with Insite. We also invested in new product developments for the carrier sector with the introduction of CID® 3 and SIPDirector®. In parallel to our investments in our products portfolio as described above, we have invested in marketing plans and product promotion efforts. Our efforts as well as our expenditures in these products and any related go-to-market strategies may not result in increased revenues. If our revenues do not increase as anticipated, or if our expenses increase, we may incur losses. Severe global economic conditions and volatility of the market for our products, including slow-down in expenditures and other trends in our industry, could have a material adverse effect on our results of operations. Our business is dependent on current and anticipated market demand for our products. Starting in late 2008 and lasting through much of 2009, the overall market’s IT spending decreased due to real estate and financial issues globally which led to a recessionary period. More specifically, it is estimated that the worldwide datacenter Layer 4-7 (application delivery) switch manufacturing revenues for 2009 only brought the market back to 2006 levels, estimated by IDC (a third party research firm) at a total of $840 million for 2009. This represents a 21% market decline compared to $1.068 billion for 2008. For the Layer 4-7 sector, worldwide market revenue is estimated by IDC to increase to $905.7 million during 2010.In the Intrusion Prevention sector of the network security market, the market according to Gartner (a third party IT analyst), was almost flat in 2009 with $903 million in vendor revenues compared to $899 million in 2008, with 2010 expected to total only $1.18 billion globally. Although the global economy showed signs of recovery by the end of 2009 and, the economic outlook for 2010 has improved, should the economic slowdown resume, and/or companies in our target markets reduce capital expenditures, we may experience a reduction in sales, as well as downward pressure on the price of our products. In addition, if the market is flat and customers experience low visibility we may not be able to increase our sales. Each of the above scenarios would have a material adverse effect on our business, operating results and financial condition. 10 We face the risk of a decrease in our financial income. One of the factors affecting our net income is financial income. The ability to achieve our investment objectives is affected by many factors, some of which are beyond our control. Our cash throughout the world is invested in fixed-income securities and bank deposits, and is affected by changes in interest rates. Interest rates are highly sensitive to many factors, including governmental monetary policies and domestic and international economic and political conditions. The outlook for our financial income is dependent on the future direction of interest rates, the amount of any share repurchases or acquisitions that we effect and the amount of cash flows from operations that are available for investment. Any significant decline in our financial income or the value of our investments as a result of continued low interest rates, deterioration in the credit worthiness of the securities in which we have invested, or general market conditions, could have an adverse effect on our results of operations and financial condition. For example, in 2009 our financial income totaled to $2.0 million, which represents 55% of our financial income in 2008. This decrease is attributed mainly to the decrease in prevailing market interest rates in 2009 compared to 2008. Severe global economic conditions may significantly decrease the value of our investment assets. The performance of the capital markets affects the values of funds that are held in marketable securities. These assets are subject to market fluctuations and will yield uncertain returns, which may fall below our projected return rates. Due to certain market developments, including investments’ rating downgrades, the fair value of these investments may decline. If market conditions continue to fluctuate, the fair value of our investments may be impacted accordingly. Our cash, cash equivalents, short-term and long-term deposits and marketable securities totaled $126.1million as of December 31, 2009. Our investment portfolio policy is buy and hold, while minimizing credit risk by setting maximum concentration limit per issuer and credit rating. Our investments consist primarily of government and corporate debentures and bank deposits. Although we believe that we generally adhere to conservative investment guidelines, if the turmoil in the financial markets continues, it may result in impairments of the carrying value of our investment assets. This is because we classify our investments in marketable securities as available-for-sale. Changes in the fair value of investments classified as available-for-sale are not recognized to income during the period, but rather are recognized as a separate component of equity until realized. Realized losses in our investments portfolio may adversely affect our financial position and results. Had we reported all the changes in the fair values of our investments into income, our reported net loss for the year ended December31, 2009, would have decreased by $1.8 million. One of our primary market risk exposures is changes in interest rates. A decline in market interest rates, such as the significant global decline in recent years, has had an adverse effect on our financial income. In a declining interest rate environment, borrowers may seek to refinance their borrowings at lower rates and, accordingly, prepay or redeem securities we hold more quickly than we initially expected. This action may cause us to reinvest the redeemed proceeds in lower yielding investments. Currently we do not hold any securities which can be redeemed early. An increase in market interest rates could also have an adverse effect on the value of our investment portfolio, for example, by decreasing the fair values of the fixed income securities that comprise a substantial majority of our investment portfolio. We may experience significant fluctuations in our quarterly financial performance because of the factors discussed below and seasonal fluctuations in our sales. Our quarterly operating results have varied significantly in the past and may vary significantly in the future as a result of various factors, many of which are outside of our control.These factors include: · Our limited order backlog; · Our need to develop and introduce new and enhanced products and features; and · The long sales cycles of our products. As a result of the foregoing our results in any quarter may also fall below projected results. 11 In addition, our quarterly operating results have been, and are likely to continue to be, influenced by seasonal fluctuations in our sales. Because our sales have grown year-over-year since inception, these fluctuations may not be apparent from our historical financial statements. However, we believe that our sales and sales growth have been, and will continue to be, affected by the seasonal purchasing patterns of some of our customers.For example, we believe that our sales may be reduced from the levels which we might otherwise have been able to attain during the first quarter of 2010, since some of our customers are still planning their annual purchasing budget in the beginning of the year, and in the third quarter of 2010 because of the slowdown in business activities during the summer months in Europe. We further believe that our sales during the fourth quarter of 2010 may be increased because some of our customers tend to make greater capital expenditures towards the end of their own fiscal years. Because of these anticipated fluctuations, our sales and operating results in any quarter may not be indicative of future performance and itmay be difficult for investors to properly evaluate our prospects. If the market for Application Delivery and Network Security solutions does not continue to develop, we will not be able to sell enough of our products to achieve and maintain profitability. The Application Delivery and Network Security markets in which we operate are rapidly evolving and we cannot assure you that they will continue to develop and grow or that our products and technology will keep pace with these changes. Market acceptance of Application Delivery and Network Security solutions may be inhibited by, among other factors, a lack of anticipated congestion and strain on existing network infrastructures and the availability of alternative solutions. If demand for Application Delivery and Network Security solutions does not continue to grow, we may not be able to sell enough of our products to achieve, maintain and increase profitability. Competition in the market for Application Delivery and Network Security solutions is intense.As a result, we may lose market share and we may be unable to achieve and maintain profitability. The Application Delivery and Network Security markets are highly competitive and we expect competition to intensify in the future. We may lose market share if we are unable to compete effectively with our competitors. Our principal competitors in the Application Delivery solutions market include: F5 Networks, Inc., Cisco Systems, Inc., Citrix Systems, Inc. and Brocade Communications Systems, Inc. (Foundry Networks, Inc.). In addition, we face competitors in the Network Security space, with respect to our Intrusion Prevention Systems. Such principal competitors include Juniper Networks, Inc., 3Com Systems, Inc. (TippingPoint Technologies, Inc.), McAfee, Inc., Sourcefire, Inc., and IBM Corporation (Internet Security Systems).We expect to continue to face additional competition as new participants enter the market or extend their portfolios into related technologies. Larger companies with substantial resources, brand recognition and sales channels may form alliances with or acquire competing Application Delivery or Network Security solutions and emerge as significant competitors. Competition may result in lower prices or reduced demand for our products and a corresponding reduction in our ability to recover our costs, which may impair our ability to achieve, maintain and increase profitability. Furthermore, the dynamic market environment poses a challenge in predicting market trends and expected growth. Most of our competitors have greater resources than us, which may limit our ability to effectively compete with them. Most of our competitors have greater financial, personnel and other resources than us, which may limit our ability to effectively compete with them.These competitors may be able to: · respond more quickly to new or emerging technologies or changes in customer requirements; · benefit from greater economies of scale; · offer more aggressive pricing; · invest more resources in research and development in order to gain or maintain a competitive advantage; · devote greater resources to the promotion of their products; and/or · bundle their products or incorporate an Application Delivery or Intrusion Prevention component into existing products in a manner that renders our products partially or fully obsolete. 12 We must develop new products as well as enhancements and new features to existing products to remain competitive.If we fail to develop new products and product enhancements on a timely basis, we may lose market share. The markets for Application Delivery and Network Security solutions are characterized by rapid technological change, frequent new product introductions, changes in customer requirements and evolving industry standards. Our products typically constitute a critical portion of our customers’ data centers. In recent years the capacity of transactions in such data centers has been steadily increasing.Due to such increases in capacity and in order to remain competitive in our industry, we must address the increased needs of our customers by developing more powerful platforms for our products. Additionally, as the applications aspect of our customers’ data centers continue to evolve, our customers require advancements in our applications in order to support their growing needs. In order to meet this challenge and remain competitive in the market, we must introduce new enhancements to our existing product lines to support these growing data centers. Accordingly, our future success will generally depend to a substantial extent on our ability to: · invest significantly in research and development; · develop, introduce and support new products and enhancements on a timely basis; and · gain and consecutively increase market acceptance of our products. We are currently developing new products and enhancements to our existing products. Our development of new products and enhancement of current products is undertaken in an effort to remain competitive in our market, and our potential failure to make further product developments or enhancements may result in a decrease in our revenues in the long run. In addition, in order to remain competitive in our industry, we must invest in research and development. We can give no assurances that continued investment and higher costs of research and development will ultimately result in maintaining or increasing our market share.If our research and development expenses go up without a corresponding increase in our revenues, it would be detrimental to our operating results.We may not be able to successfully complete the development and market introduction of new products or product enhancements. If we fail to develop and deploy new products and product enhancements on a timely basis, or if we fail to gain market acceptance of our new products, our revenues will decline and we may lose market share to our competitors. During 2009, we invested in, and plan to continue to invest in 2010 in developing or when appropriate, acquiring, capabilities to advance our APSolute product family and market vision for business-smart networking. As part of such investments, we acquired Covelight Systems, Inc., or Covelight, in April 2007 for their web channel intelligence technology. Based on this technology we have launched new products (Virtual Director™ and vAdapter™) for the virtualized data center environments. In addition, in 2009 we completed the Alteon Acquisition and purchased Nortel's application delivery switches. Within eight months of the Alteon Acquisition we launched the Alteon 5412 switch, the first Alteon switch addressing the current throughput needs of large data-centers supporting up to 20Gbps of throughput. At the time of the Alteon Acquisition, we also announced that we would support the Alteon Series 2 and 3 application switches for five years. We have allocated development manpower to deliver ongoing software maintenance for our existing Alteon customers, having already released several software versions in 2009 to address customers' needs and enhance existing Alteon product line functionality. These investments are part of our positioning initiative branded as “business-smart networking”. There is no assurance that we will be successful in marketing and selling our next generation Application Delivery and Network Security solutions, or that we will be able to grow revenues to justify our investments. 13 We may make acquisitions or pursue mergers that could disrupt our business and harm our financial condition. As part of our business strategy, we may invest in or acquire other businesses, technologies or assets,or we may enter into joint venturesor other strategic relationships with third parties. For example, in the last five years we acquired the businesses of V-Secure Technologies Inc., or V-secure, Covelight and, in March 2009, the “Alteon” product line of Nortel. In connection with future acquisitions, we may assume liabilities, incur acquisition related costs,incur amortization expenses related to intangible assets orrealize large write-offs based on management decision that such assets will no longer be used or will be phased out. In addition, the future valuation of these acquisitions may decrease from the market price paid by us, which may result in the impairment of the relevant assets.For example, during 2008 we had an impairment charge of $2.0 million in connection with intangible assets acquired as a result of the Covelight acquisition. Moreover, our operation of any acquired or merged businesses, technologies or assets could involve numerous risks, including: · Post-merger integration problems resulting from the combination of any acquired operations with our own operations or from the combination of two or more operations into a new merged entity; · Diversion of management’s attention from our core business; · Substantial expenditures, which could divert funds from other corporate uses; · Entering markets in which we have little or no experience; and · Loss of key employees of the acquired operations. We cannot be certain that our recent acquisitions or any future acquisition or merger will be successful. If the operation of the business of any recent or future acquisitions or mergers disrupts our operations, our business may suffer. Furthermore, even if we successfully integrate the acquired business with our own, we may not receive the intended benefits of the acquisition. In addition, our pursuit of potential acquisitions, including the Alteon Acquisition, may divert our management’s attention from our core business and require considerable cash outlays at the expense of our existing operations, whether or not such transactions are consummated. We have a limited order backlog.If revenue levels for any quarter fall below our expectations, our earnings will decrease. We have a limited order backlog, which makes revenues in any quarter dependent on orders received and delivered in that quarter. A delay in the recognition of revenue may have a negative impact on our results of operations for a given period. We base our decisions regarding our operating expenses on anticipated revenue trends, and our expense levels are relatively fixed, or require some time for adjustment. Because only a small portion of our expenses varies with our revenues, if revenue levels fall below our expectations, our earnings will decrease. We depend upon independent distributors to sell our products to customers.If our distributors do not succeed in selling our products, our revenues will suffer. We sell our products primarily to independent distributors, including value added resellers, original equipment manufacturers and systems integrators.These distributors resell our products to the ultimate customers. We currently have several dozen active independent distributors and resellers that sell our products. We are highly dependent upon our distributors’ active marketing and sales efforts. Our distribution agreements generally are non-exclusive, one-year agreements with no obligation on the part of our distributors to renew the agreements.Typically, our distribution agreements do not strictly prevent our distributors from selling products of other companies, including products that may compete with our products, and do not contain minimum sales or marketing performance requirements. As a result, our distributors may give higher priority to products of other companies or to their own products, thus reducing or discontinuing their efforts to sell our products. We may not be able to maintain our existing distribution relationships. If our distributors terminate their relationships with us, we may not be successful in replacing them. In addition, we may need to develop new distribution channels for new products and we may not succeed in doing so.Any changes in our distribution channels, or our inability to establish distribution channels for new products, will impair our ability to sell our products and result in the loss of revenues. 14 Our products generally have long sales cycles, which increase our costs in obtaining orders and reduce the predictability of our earnings. Our products are technologically complex and are typically intended for use in applications that may be critical to the business of our customers. As a result, our pre-sales process is often subject to delays associated with lengthy approval processes that typically accompany the design and testing of new equipment. The sales cycles of our products to new customers can last as long as twelve months from initial presentation to sale. This delays the time in which we recognize revenue, and results in our having to invest significant resources in marketing and sales. Long sales cycles also subject us to risks not usually encountered in a short sales cycle, including our customers’ budgetary constraints and internal acceptance reviews and processes prior to purchase.In addition, orders expected in one quarter could shift to another because of the timing of our customers’ procurement decisions. Furthermore, customers may defer orders in anticipation of new products or product enhancements introduced by us or by our competitors. These factors complicate our planning processes and reduce the predictability of our earnings. We must manage our anticipated growth effectively in order to maintain and increase profitability. We have actively expanded our operations in the past and may continue to expand them in the future in order to gain market share in the evolving market for Application Delivery and Network Security solutions.This expansion has required, and may continue to require, managerial, operational and financial resources. We cannot assure you that we will continue to expand, or that we will be able to offer and expand our operations successfully. If we are unable to manage our expanding operations effectively, our revenues may not increase, our cost of operations may rise and we may not be profitable. As we grow we may need new or enhanced systems, procedures or controls. For example, at the beginning of 2007, we started implementing a company-wide Oracle ERP system, with a substantial investment of resources, in order to increase the efficiencies of our operations in the fields of finance, operations, customer support and order management. The transition to new systems, procedures or controls, as well as any delay in transitioning to new or enhanced systems, procedures or controls, may seriously harm our ability to accurately forecast sales demand, manage our product inventory and record and report financial and management information on a timely and accurate basis. Our international sales may expose us to additional risks We currently offer our products in over 40 countries in addition to the United States. In fiscal years 2008 and 2009 our sales outside the Americas represented approximately 75% and 73%, respectively, of our total sales. Our international business activity involves varying degrees of risk and uncertainty inherent in doing business in so many different jurisdictions. Such risks, among others, may include: the possibility of unfavorable circumstances arising from host country laws or regulations, including unexpected changes of interpretations thereof; partial or total expropriation; export duties and quotas; local tax exposure; insurrection or war; and differences in business practices.For example, we are required to comply with European Union Directives with respect to product quality assurance standards and environmental standards. In 2006, we were required to modify certain of our products in order to comply with Directive 2002/95/EC on Restriction of the Use of Certain Hazardous Substances in Electrical and Electronic Equipment (known as the “RoHs Directive”), which requires products sold in Europe to meet certain design specifications. We incurred costs and expenses and were required to spend management time and resources in the redesign of our products to meet the RoHs Directive. We are currently in compliance with the RoHs Directive. Currency exchange rates and fluctuations of exchange rates could have a material adverse effect on our results of operations. We are impacted by exchange rates and fluctuations thereof in a number of ways, including: · A large portion of our expenses, principally salaries and related personnel expenses, are paid in New Israel Shekels (“NIS”), whereas most of our revenues are generated in dollars and partially in Euros. We witnessed a weakening of the NIS against the dollar during most of 2009, which decreased the dollar value of our expenses in Israel during 2009. Should the NIS increase its strength in comparison to the dollar, the dollar value of these expenses will increase, and our results of operations will be adversely affected. 15 · A portion of our international sales are denominated in currencies other than dollars, such as the Euro, thereby exposing us to gains and losses on non-U.S. currency transactions. · We incur expenses in several other currencies in connection with our operations in Europe and Asia-Pacific. The devaluation of the dollar relative to such local currencies causes our operational expenses to increase. · The majority of our international sales are denominated in dollars. Accordingly, devaluation in the local currencies of our customers relative to the dollar could cause customers to decrease orders or default on payment, which could harm our results of operations. Our success depends on our ability to attract, train and retain highly qualified sales, technical and customer support personnel. As we grow, we may need to increase our research and development, sales and marketing, and support staff. Our products require a sophisticated marketing and sales effort targeted at several levels within a prospective customer’s organization. Accordingly, we need highly-trained sales, marketing and customer support personnel. Competition for qualified sales personnel, as well as technical and customer support personnel is intense, and we may not be able to hire sufficient personnel to support our research and development and sales and marketing efforts.Our success depends upon our ability to attract, train and retain highly qualified personnel. We are dependent on Roy Zisapel, our President and Chief Executive Officer, the loss of whom would negatively affect our business. Our future success depends in large part on the continued services of our senior management and key personnel.In particular, we are highly dependent on the services of Roy Zisapel, our President and Chief Executive Officer. Although we have employment contracts with our senior management and key personnel, we do not carry life insurance on our senior management or key personnel. Any loss of the services of Roy Zisapel, other members of senior management or other key personnel could negatively affect our business. Undetected defects and errors may increase our costs and impair the market acceptance of our products. Our products have occasionally contained, and may in the future contain, undetected defects or errors, especially when first introduced or when new versions are released, due to defects or errors we fail to detect, including in components supplied by third parties. These defects or errors may be found after the commencement of commercial shipments. In addition, our customers integrate our products into their networks with products from other vendors. As a result, when problems occur in a network, it may be difficult to identify the product that has caused the problem. Regardless of the source of these defects or errors, we will then need to divert the attention of our engineering personnel from our product development efforts to address the detection and correction of these errors and defects. In the past, we have not incurred significant warranty or repair costs, nor have we been subject to liability claims for damages related to product errors or defects nor experienced any material lags or delays as a result thereof. However, we cannot assure you that we will not incur these costs or liabilities or experience these lags or delays in the future.Any insurance policies that we may have may not provide sufficient protection should a claim be asserted. Moreover, the occurrence of errors and defects, whether caused by our products or the components supplied by another vendor, may result in significant customer relations problems and injure our reputation, thus impairing the market acceptance of our products. 16 We rely on third-party assembly and manufacturing vendors to provide our finished products. If such vendors are not able to provide us with adequate supplies of the products, we may not be able to deliver sufficient quantities of our products to satisfy demand, or may have a delay in fulfilling orders. We rely on USR Technologies and Electronics (2003) Ltd. (“USR”) to supply us with Radware's legacy products. In 2010, we have also started manufacturing small quantities of the Alteon platform with USR.In addition, we rely on Nexcom International Co. Ltd. (“Nexcom”), to provide us with our new OnDemand Switch platforms. We have also executed an agreement with Sanmina SCI Corporation ("Sanmina") for the production of our Alteon product line. In 2009, we used USR, Sanmina and Nexcom to manufacture our products, purchasing approximately 24%, 15% (including indirect purchases through Nortel as per our agreement with Nortel and Sanmina) and 61% of our products, respectively, from each of those manufacturers. If we are unable to continue to acquire those products from those manufacturers on acceptable terms, or should any of these suppliers cease to supply us with such products for any reason, we may not be able to identify and integrate an alternative source of supply in a timely fashion or at the same costs. Any transition to one or more alternate suppliers would likely result in delays, operational problems and increased costs, and may limit our ability to deliver our products to our customers on time for such transition period. A shortage of components or manufacturing capacity could cause a delay in our ability to fulfill orders or increase our manufacturing costs Our growth and ability to meet customer demands depend in part on our ability to obtain timely deliveries of parts from our suppliers and contract manufacturers. We may experience a shortage of certain component parts as a result of our own manufacturing issues, manufacturing issues at our suppliers or contract manufacturers, capacity problems experienced by our suppliers or contract manufacturers, or strong demand in the industry for those parts, especially if the economy grows. If there is growth in the economy, such growth is likely to create greater pressures on us and our suppliers to accurately project overall component demand and component demands within specific product categories and to establish optimal component levels. If shortages or delays persist, the price of these components may increase, or the components may not be available at all, and we may also encounter shortages if we do not accurately anticipate our needs. We may not be able to secure enough components at reasonable prices or of acceptable quality to build new products in a timely manner in the quantities or configurations needed. Accordingly, our revenues and gross margins could suffer until other sources can be developed. Our operating results would also be adversely affected if, anticipating greater demand than actually develops, we commit to the purchase of more components than we need. There can be no assurance that we will not encounter these problems in the future. Although in many cases we use standard parts and components for our products, certain components are presently available only from a single source or limited sources. We may not be able to diversify sources in a timely manner, which could harm our ability to deliver products to customers and seriously impact present and future sales. Our profitability could suffer if third parties infringe upon our proprietary technology. Our profitability could suffer if third parties infringe upon our intellectual property rights or misappropriate our technologies and trademarks for their own businesses.Our success depends upon the protection of our proprietary software installed in our products, our trade secrets and our trademarks.To protect our rights to our intellectual property, we rely on a combination of trademark and patent law, trade secret protection, confidentiality agreements and other contractual arrangements with our employees, affiliates, distributors and others.In the United States and several other countries, we have registered (or acquired through our acquisitions) trademarks. In addition, we have registered patents in the United States and we also have pending patent applications and provisional patents in connection with several features used in our products. The protective steps we have taken may be inadequate to deter misappropriation of our proprietary information. We may be unable to detect the unauthorized use of our proprietary technology or take appropriate steps to enforce our intellectual property rights. Effective trademark, patent and trade secret protection may not be available in every country in which we offer, or intend to offer, our products.Failure to adequately protect our intellectual property could devalue our proprietary content and impair our ability to compete effectively. Furthermore, defending our intellectual property rights could result in the expenditure of significant financial and managerial resources. 17 Our products may infringe on the intellectual property rights of others. Third parties may assert against us infringement claims or claims that we have violated a patent or infringed a copyright, trademark or other proprietary right belonging to them.As a result we may incur costs defending ourselves or settling lawsuits even if we believe we do not infringe on the rights of such third parties.For example, in 2003 F-5 filed a patent infringement case against us, which was thereafter settled. Our non-competition agreements with our employees may not be enforceable in certain jurisdictions.If any of these employees leaves our Company and joins a competitor, our competitor could benefit from the expertise our former employee gained while working for us. We currently have non-competition agreements with most of our employees. These agreements prohibit our employees, in the event they cease to work for us, from directly competing with us or working for our competitors for a limited period after termination of employment.The laws of the U.S., Israel and other countries in which we have employees, may limit or prohibit our ability to enforce these non-competition agreements, or may allow us to enforce them only to a limited extent. In the event that we are unable to enforce any of these agreements, competitors that employ our former employees could benefit from the expertise our former employees gained while working for us. Some of our deposits and other investments may be in excess of insured limits and are not insured in other jurisdictions. The majority of our cash and cash equivalents, and short-term and long-term bank deposits are invested in banks in the United States and in Israel. The Israeli bank deposits are not insured, while the deposits made in the United States are in excess of insured limits and are not otherwise insured.If one or more of these financial institutions were to become insolvent, the loss of these investments would have a material adverse effect on our financial condition. We are subject to certain tax audits, which could adversely affect our financial condition. We operate our business in various countries, and accordingly attempt to utilize an efficient operating model to optimize our tax payments based on the laws in the countries in which we operate. This can cause disputes between us and various tax authorities in different parts of the world. In particular, the Israeli Tax Authority (the “ITA”)is currently examining our income tax returns for the years 2004-2006. The ITA has issued a preliminary assessment under which it demanded the payment of additional taxes in the aggregate amount of NIS 39.5 million (equating to approximately $10.7 million) with respect to these years, including interest as of the assessment date. The Company appealed such assessment. Following the Company's appeal, the ITA has one year to perform re-examination with a new team. There can be no assurance that the ITA will accept the Company's positions on the matters raised and an order may be issued. Risks Related to the Market for Our Ordinary Shares Three shareholders may exert significant influence in the election of our directors and over the outcome of matters requiring shareholder approval. As of April 10, 2010, Yehuda Zisapel, the Chairman of our Board of Directors, beneficially owned 16.9% of our ordinary shares outstanding and Yehuda Zisapel’s son, Roy Zisapel, our Chief Executive Officer, President and director, beneficially owned approximately 4.6% of our ordinary shares outstanding (see “Item 6E – Directors, Senior Management and Employees - Share Ownership”).Additionally, Yehuda Zisapel’s brother, Zohar Zisapel, beneficially owns 6.4% of our outstanding ordinary shares (See “Item 7A – Major Shareholders and Related Party Transactions – Major Shareholders”). As a result, these shareholders, who do not have a voting agreement, may exert significant influence in the outcome of various actions that require shareholder approval, such as the election or removal of our directors and the approval or rejection of a merger and similar corporate transactions. 18 If we are characterized as a passive foreign investment company, our U.S. shareholders may suffer adverse tax consequences. Generally, if for any taxable year (i) 75% or more of our gross income is passive income, or (ii) at least 50% of the fair market value of our assets, averaged quarterly over our taxable year, are held for the production of, or produce, passive income, we would be characterized as a passive foreign investment company (“PFIC”), for U.S. federal income tax purposes. If we are classified as a PFIC, our U.S. shareholders could suffer adverse U.S. tax consequences, including having gain realized on the sale of our ordinary shares treated as ordinary income, as opposed to capital gain income, and having potentially punitive interest charges apply to such sales proceeds, and to certain “excess distributions” with respect to our ordinary shares. For our 2009 taxable year, the average percentage of our passive assets to the fair market value of our total assets was slightly below 50%.Therefore, we believe that we should not be classified as a PFIC for 2009. However, there can be no assurance that the Internal Revenue Service (IRS) will not challenge this treatment and it is possible that the IRS will attempt to treat us as a PFIC for 2009 and possibly prior taxable years. The tests for determining PFIC status are applied annually and it is difficult to make accurate predictions of our future income and assets, and the future price of our ordinary shares which are all relevant to this determination of whether we are classified as a PFIC. Accordingly, there can be no assurance that we will not become a PFIC in 2010 or in subsequent taxable years.U.S. shareholders should consult with their own U.S. tax advisors with respect to the U.S. tax consequences of investing in our ordinary shares. For a more detailed discussion of the rules relating to PFICs and related tax consequences, please see the section of this annual report entitled “Item 10 – Additional Information – Taxation — United States Federal Income Tax Considerations.” We do not intend to pay cash dividends. Our policy is to retain earnings for use in our business and, for this reason, we do not intend to pay cash dividends on our ordinary shares in the foreseeable future. Our share price has decreased significantly in the past and could continue to fluctuate and further decrease in the future. The market price for our ordinary shares, as well as the prices of shares of other technology companies, has been volatile. Our share price decreased significantly during 2008 and recovered during 2009 and the beginning of 2010. The highest closing price of our shares, as reported by the NASDAQ, during the first quarter of 2010 was $22.31 (previously our share price reached similar levels in mid 2005), compared to the lowest closing price of $4.99 during 2008. Numerous factors, many of which are beyond our control, may cause the market price of our ordinary shares to fluctuate significantly and further decrease, such as: • Fluctuations in our quarterly revenues and earnings and those of our publicly held competitors; • Shortfalls in our operating results from levels forecast by securities analysts; • Announcements concerning us or our competitors; • The introduction of new products and new industry standards; • Changes in pricing policies by us or our competitors; • General market conditions and changes in market conditions in our industry; • The general state of the securities market (particularly the technology sector); and • Political, economic and other developments in the State of Israel, the United States and worldwide. 19 Risks Related to Operations in Israel Conditions in Israel affect our operations and may limit our ability to produce and sell our products. We are incorporated under Israeli law and our principal offices and manufacturing and research and development facilities are located in Israel. Accordingly, our operations and financial results could be adversely affected if political, economic and military events curtailed or interrupted trade between Israel and its present trading partners or if major hostilities involving Israel should occur in the Middle East. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors. A state of hostility, varying in degree and intensity, has led to security and economic problems for Israel.Since October 2000, there has been a high level of violence between the Palestinians and Israel, which has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. The election in 2006 of representatives of the Hamas movement to a majority of the seats in the Palestinian Legislative Council and its subsequent seizure of control of the Gaza strip have created additional unrest and uncertainty in the region. Further, in the summer of 2006, Israel engaged in a war with Hezbollah, a Lebanese Islamist Shiite militia group, which involved thousands of missile strikes and disrupted most day-to-day civilian activity in northern Israel. Since June 2007, thousands of missiles have been fired from Gaza at population centers in southern Israel, leading to an armed conflict between Israel and the Hamas in January 2009. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons. We do not believe that the political and security situation has had a material impact on our business to date, however, there is no assurance that this will always be the case in the future. We could be adversely affected by any major hostilities, including acts of terrorism or any other hostilities involving or threatening Israel, the interruption or curtailment of trade between Israel and its trading partners or a significant downturn in the economic or financial condition of Israel. Furthermore, several countries restrict business with Israel and Israeli companies, and additional countries or companies may restrict doing business with Israel and Israeli companies as the result of the aforementioned hostilities. No predictions can be made as to whether or when a final resolution of the area’s problems will be achieved or the nature thereof and to what extent the situation will impact Israel’s economic development or our operations. Some of our directors and officers as well as many of our Israeli employees are obligated to perform annual military reserve duty in Israel. We cannot assess the potential impact of these obligations on our business. Some of our directors, officers and employees are, unless exempt, obligated to perform annual military reserve duty, depending upon their age and prior position in the army.They may also be further subject to being called to active duty at any time under emergency circumstances. Directors, officers, and key employees falling within these requirements include Roy Zisapel, our Chief Executive Officer and President and Amir Peles, our Chief Technical Officer. Our operations could be disrupted by the absence, for a significant period, of one of more of these officers or other key employees due to military service, and any disruption in our operations could harm our business.The full impact on our workforce or business if some of our officers and employees will be called upon to perform military service, especially in times of national emergency, is difficult to predict. The change in the exchange rate between the New Israeli Shekel against the U.S. dollar and/or the U.S. dollar against the Euro and other currencies is volatile, and may negatively impact our costs. The majority of our revenues worldwide are denominated in U.S. dollars or are dollar-linked. Our sales to most European countries are in Euros. The substantial portion of our expenses is incurred in U.S. dollars, but we incur a portion of our expenses, principally salaries and related personnel expenses, in other currencies, mainly in Israel - in NIS, in Europe - in Euros and in Asia-Pacific - in several local currencies. If the NIS increases in value relative to the dollar, the dollar cost of our operations in Israel will increase and our dollar-measured results of operations will be adversely affected. In addition, if the Euro increases in value relative to the dollar and sales in Euros do not exceed expenses incurred in Euros, the dollar cost of our operations in Europe will increase and our operating profit will be adversely affected. If the Euro decreases in value relative to the dollar and sales in Euros exceed expenses incurred in Euros, our operating profit will be negatively affected as a result of a decrease in the dollar value of our sales. If the dollar decreases in value relative to Chinese, Indian, Australian and/or Japanese currencies, the dollar cost of our operations in Asia-Pacific will increase and our operating profit will be negatively affected. For example, during 2008, the average value of the dollar decreased in relation to the NIS and Euro. As a result, during 2008, we had an increase in expenses which was partially offset by the increase we had in our sales due to the fact that our sales to most European countries are also denominated in Euro. We cannot provide assurances that we will not be materially adversely affected by the rate of inflation in Israel or exchange rate fluctuations in the future. 20 Because we received grants from the Israeli Office of the Chief Scientist, we are subject to ongoing restrictions. We received, and may in the future apply for, royalty-bearing or non-royalty-bearing grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist, for research and development programs that meet specified criteria. The terms of the Chief Scientist grants limit our ability to manufacture products or transfer technologies outside of Israel if such products or technologies were developed using know-how developed with or based upon Chief Scientist grants. In addition, any non-Israeli who becomes a holder of 5% or more of our share capital is generally required to notify the Chief Scientist and to undertake to observe the law governing the grant programs of the Chief Scientist, the principal restrictions and penalties of which are the transferability limits described above. The tax benefits we may receive in connection with our approved enterprise program or benefited enterprise program require us to satisfy prescribed conditions and may be terminated or reduced in the future.This would increase taxes and decrease our net profit. We have in the past received, and may in the future apply to receive, certain Israeli government grants and may in the future utilize certain tax benefits in Israel by virtue of these programs. To remain eligible for these grants and tax benefits, we must continue to meet certain conditions, including making some specified investments in fixed assets and maintaining a certain level of foreign investors’ holdings in our ordinary shares. If we fail to comply with these conditions in the future, the benefits we receive could be canceled and we may have to refund payments previously received under these programs (with interest and linkage differentials) or pay certain taxes. We cannot guarantee that these programs and tax benefits will be continued in the future, at their current levels or at all.If these programs and tax benefits are ended, our business, financial condition and results of operations could be negatively affected. Provisions of Israeli law and of our Articles of Association could delay, prevent, or make difficult, a change of control, thereby depressing the price of our ordinary shares. Provisions of Israeli corporate and tax law and of our Articles of Association may have the effect of delaying, preventing or making an acquisition of our Company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there is a reasonable concern that, as a result of the merger, the surviving company will be unable to satisfy the obligations of any of the parties to the merger. In addition, our Articles of Association provide that our directors, other than external directors, are elected in three staggered classes by the vote of a majority of the shareholders present, in person or by proxy, at a shareholders’ meeting. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control over us. Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unwilling to do so because of these provisions of Israeli law and the classified structure of our board of directors. For additional information on this topic, see “Item 10B – Additional Information – Memorandum and Articles of Association – Mergers and Acquisitions under Israeli law.” It may be difficult to enforce a U.S. judgment against us and/or our officers and directors, or to assert U.S. securities laws claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our Israeli subsidiaries and affiliates, and our directors and officers named herein substantially all of whom reside outside the United States, may be difficult to obtain within the United States. Furthermore, because the majority of our assets and investments, and substantially all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. 21 It may be difficult to assert U.S. securities law claims in original actions instituted in Israel.Israeli courts may refuse to hear a claim based on a violation of U.S. securities laws because Israel is not the most appropriate forum to bring such a claim.In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S. law is applicable to the claim.If U.S. law is found to be applicable, the content of applicable U.S. law must be proved as a fact, which can be a time-consuming and costly process.Certain matters of procedure will also be governed by Israeli law.There is little binding case law in Israel addressing these matters. Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including a judgment based upon the civil liability provisions of the U.S. securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. 22 ITEM 4.INFORMATION ON THE COMPANY A.History and Development of the Company Radware Ltd. was organized in May 1996 as a corporation under the laws of the State of Israel and commenced operations in 1997. Our principal executive offices are located at 22 Raoul Wallenberg Street, Tel-Aviv 69710, Israel and our telephone number is 972-3-766-8666. Our website address is www.radware.com. Information contained on our website does not constitute a part of this annual report. As of September 1, 1998, we established a wholly-owned subsidiary in the United States, Radware Inc., which conducts the sales and marketing of our products in the Americas and is our authorized representative and agent in the United States.The principal offices of Radware Inc. are located at 575 Corporate Dr., Lobby 2, Mahwah, NJ 07430 and its telephone number is 201-512-9771. We also have several wholly owned subsidiaries world-wide handling local support and promotion activities. In September 1999, we conducted the initial public offering of our ordinary shares and our ordinary shares commenced trading on the NASDAQ. In January 2000, we completed a secondary public offering. In December 2005, we acquired the business of V-Secure which included the acquisition of intellectual property, technology, customers’ relationship and goodwill, and added enhanced capabilities to our portfolio. In April 2007, we acquired Covelight, a U.S.-based company providing web channel intelligence technology, which added enhanced capabilities to our portfolio. In March 2009, we completed the acquisition of Nortel’s Layer 4-7 application delivery business. See “Item 10C—Additional Information – Material Contracts.” For a discussion of our capital expenditures and divestitures, see “Item 5B—Operating and Financial Review and Prospects – Liquidity and Capital Resources.” B.Business Overview General Our target market is: Application Delivery and Network Security. Our products and activity are focused on delivering availability, performance and security to enterprises’ and carriers’ data centers. This market sector is comprised of a few solution domains, among which we focus on two: · The Application Delivery solution domain consists of simple load balancing application switches (Layer 4-7) targeted at the medium to large-size business sector for simple applications (SLB); advanced application delivery (ADC) platforms targeted at the medium- to large-size enterprise sector; and wide area network (WAN) optimization controllers (WOC). This domain is also referred to by select industry analysts as the Application Acceleration market. Our Application Delivery product portfolio consists of advanced application delivery platforms, which offer, in addition to Layer 4-7 switching, benefits in terms of business continuity and resiliency, agility, and efficiency by optimizing the delivery of applications across IP and web-based networks. Among others, our products offer sophisticated features, including Web application firewall, extensible Markup Language (XML) validation, Session Initiation Protocol (SIP) Load Balancing, Application Program Interfaces (APIs), content transformation, etc. that are designed to meet complex networking infrastructure and data center demands; and · The Network Security solution domain is more diffuse and consists of firewall/Virtual Private Networks (VPN), Unified Threat Management (UTM), intrusion detection systems, intrusion prevention systems, network behavioral analysis (NBA) systems and Secure Sockets Layer/ Internet Protocol Security (SSL/IPSec) VPN appliances. Our proprietary offering to this domain focuses on network intrusion prevention and attack mitigation systems, which are in-line devices that monitor network and/or system activities for malicious or unwanted behavior and can react, in real-time, to block or prevent those activities. 23 We develop, manufacture and market integrated networking solutions that allow our enterprise and carrier customers to deliver their mission critical applications successfully between data centers and remote locations, over all critical points in the network. Our solutions, in substantially all situations, include both Application Delivery and Network Security solutions. Our Application Delivery and Network Security solutions enable customers to manage their network infrastructure, bypass systems failures, scale their application performance, and secure their Internet protocol (IP) traffic.In addition our solutions enable our customers to pay for the exact capacity they need, eliminate the risks of capacity planning, scale and pay as they grow without having to replace the devices.Our solutions help customers increase business agility, save capital expenditures and operating expenditures, improve productivity and extract the greatest value from investments in network infrastructures. Over the years, our products have won a number of awards for performance, including · Network Computing (Editor’s Choice) · SC Magazine (Recommended Buy Award) · Network Computing (Well-Connected) · Internet World (Best of Show) · PC Magazine (Editor’s Choice) · Network Magazine(Product of the Year) Most recently, we have received the following recognition and/or awards: · Internet Telephony Magazine (2009 Excellence Award) · Communications Solutions (2008 Product of the Year Award) · NGN (2009 Reader’s Trust Award) · NGN (2009 Leadership Award) · Info Security Products Guide (2009 Global Excellence - Intrusion Prevention Solutions Customer Award) · Internet Telephony Magazine (2008 Product of the Year Award) · Info Security Products Guide (2009 Finalist, Global Products Excellence Customer Trust Award, Security Solution and IPS) · Network Computing Magazine (2009 Finalist, Load Balancing - Product of the Year Award) All of our products are Underwriters Laboratories (UL) and ISO 9001:2000 Quality of Management compliant and some of our products have also achieved significant industry certification such as: · the Common Criteria Evaluation & Validation Scheme (CCEVS) EAL 3 through the National Security Agency (NSA) program; and · FIPS 140-2 through the National Institute of Standards (NIST). In addition, we have been recognized among the top industry players in our respective markets by independent, third-party IT analysts such as Forrester Research, Frost & Sullivan, Gartner, IDC and Yankee Group. Products, Operating System (OS), Management Tool, Platforms, and Subscription Services We sell application delivery and network security products (“Devices”) that are delivered on top of a unified hardware switching platforms family (OnDemand Switch series) with various levels of processing power, throughput, port density, and speed depending on selected model. Our products run different configurations of embedded software to deliver features specific to the intended operation of the appliance. Multiple Radware Devices can be managed through our common management tool and dashboard (Apsolute Insite). 24 Products Radware's product offering consists of the following product families: Application Delivery ·AppDirector® Intelligent Application Delivery Controller (ADC) ensures a reliable, fast and secure delivery of mission critical data center applications, eliminating the costs of application downtime and service degradation while enhancing productivity. AppDirector provides for data center optimization with advanced Layer 4-7 policies and granular packet classification in order to eliminate traffic surges, server bottlenecks, connectivity disconnects and downtime for ensured business continuity. AppDirector also improves the response time of applications with several technologies for web compression, caching, content acceleration, offloading intensive tasks from servers and optimizing bandwidth consumption. ·Alteon® Application Switch Application Delivery Controller delivers a reliable Layer 4-7 switching & operation simplicity. Built around the patented, distributed processing Virtual Matrix scalable Architecture, these switches provide uncompromising performance and value.Alteon Application Switch supports local, global and transparent load-balance as well as multi-homing network load-balance and bandwidth management capabilities.The Alteon 2424-SSL also delivers SSL server offload function. ·Alteon® Application Accelerator accelerates response time to end users and free server resources, improving user surfing experience through web acceleration techniques such as web compression, sophisticated cache function, delta encoding and offload Web servers processing through SSL encryption and decryption, providing secure and effective SSL processing. Application Delivery Firewall/Gateway ·AppXML®provides secure, high-performance XML and web services communications for Service Oriented Architecture (SOA) based mission-critical applications between an enterprise and its business partners ·AppWall® is a Web application firewall (WAF) appliance that secures Web applications. It enables PCI compliance by mitigating Web application security threats and vulnerabilities to prevent data theft and manipulation of sensitive corporate and customer information. AppWall incorporates advanced, patent-protected Web application security filtering technologies to seamlessly detect threats, block attacks and report events. Multi-homing solutions ·LinkProof® manages multiple Wide Area Networks (WAN) and Internet traffic for networks, commonly referred to as multi-homed networks, which access the Internet through multiple connections via several Internet Service Providers, to provide fault tolerant, optimized performance and cost effective WAN connectivity. Carrier solutions ·CID - Content Inspection Director® is Radware’s transparent smart redirection and dynamic policy enforcement device is designed to meet contemporary carrier needs. Using a deep packet/flow inspection (DPI/DFI) engine, CID enables carriers and service providers to provide fast time-to-market and value-added service deployments. ·SIP Director® is a comprehensive SIP-aware application delivery controller for application vendors, telecom equipment manufacturers (TEMs) and system integrators (SIs). SIP director ensures the delivery of a reliable, fast and secure SIP service in a cost effective manner. Virtual Data Center solutions: ·Virtual Director™ is an application delivery optimization solution for the virtualized data center providing real-time, dynamic allocation of data center resources based to ensure positive user experience and improved response time. The solution aligns virtual data center operations with business policies while optimizing the use of virtual as well as physical resources to further generate CAPEX and OPEX savings. 25 ·vAdapter™ is a software appliance run on aserver virtualization infrastructure that ensures that any change in the virtual infrastructure impacting the ADC configuration is automatically synchronized with the ADC in real-time, without manual configuration of the ADC or coding any complex scripts Network IPS– attack mitigation ·DefensePro® Intrusion Prevention and Denial of Service (DOS) products protect against worms, bots, viruses, malicious intrusions and Denial of Service attacks at up to 12-Gigabit speeds, preventing attacks in real-time for intrusion prevention and multi-layer application defense. Real-Time Intelligence ·Inflight™ is a hardware device that provides online, network-based pervasive monitoring solutions that deliver actionable, real-time business-level events to any back-end analytic system to optimize business processes and ensure compliance. Central Management Solutions ·Insite ManagePro™ is an appliance-based management and monitoring system for IT staff to centrally manage distributed devices and check the health, real-time status, performance and security of enterprise-wide application delivery infrastructures. OnDemand Switch Platforms Radware’s APSolute product suite is powered by theOnDemand Switch®, the company’s next-generation hardware platform, which provides high performance and on demand throughput and service scalability. Based on its “scale-as-you-grow” approach, no forklift upgrade is required even when there are new business requirements. Customers only pay for the exact capacity currently required. Throughput capacity, application-aware services, or applications acceleration services can be scaled on demand to meet new or changing application infrastructure needs. The advantages to this on demand approach are short-term and long-term savings on CAPEX and OPEX for full investment protection without a compromise on performance. In the beginning of 2008, we introduced our new generation of hardware platforms, the OnDemand Switch 1 & 2 series, designed for medium and large-sized enterprises and carriers. OnDemand Switch provides expandable throughput from 0-4 Gbps via software license upgrade to meet the ever-changing needs of growing businesses, simplifying the upgrade process and providing investment protection, with on-demand throughput and services scalability, supporting all layer 4-7 network requirements. The OnDemand Switch 1 Series features nominal throughput from 0 to 4Gbps with 4 traffic ports of gigabit Ethernet; the OnDemand Switch 2 Series features nominal throughput from 1-4 Gbps and 16 traffic ports of gigabit Ethernet. In the fourth quarter of 2008, we introduced the OnDemand Switch 3 series, which delivers the same acclaimed on demand, “pay-as-you-grow” software license upgrade capability.The OnDemand Switch 3 Series features scalability and investment protection up to 20Gbps of throughput capacity, high port density including 10GE traffic ports, and dual redundant AC/DC power supply. During 2009, we released the majority of our products on the OnDemand Switch platforms. This includes the introduction, in late 2009, of the OnDemand Switch VL, which complements our OnDemand Switch offering with the same expandable throughput from 0-4 Gbps via software license, but delivers an enhanced performance. Our products are compatible with any system that uses the Internet protocol and can operate with various network structures, configurations and operating systems. Our products support a wide variety of IP-based applications, including web services, e-mail, voice, Peer to Peer (P2P), Enterprise Resource Planning (ERP), Customer Relationship Management (CRM), network applications such as Domain Name System (DNS), Remote Authentication Dial-In User Service (RADIUS), Dynamic Host Configuration Protocol (DHCP), mobile value added services such As short Message Service (SMS), Multi Media Message Service (MMS), Wireless Application Protocol (WAP), and many others. 26 Operating System (APSolute OS) APSolute OS is a modular operating system for our products.Users can define classes of traffic and policies for how network resources should handle that traffic based on any combination of network, application, content and user information. APSolute OS service modules (each as described below), which are available on our hardware products, include: Application – Smart Classification and Flow Management, Health Monitoring and Failure Bypassing, Traffic Redirection, Bandwidth Management, Application Acceleration, Intrusion Prevention and DoS Protection.With APSolute OS, enterprises and carriers can address existing and emergent application service requirements across server farms, security and connectivity layers. · APSolute OS Application-Smart Classification and Flow Management Our innovative APSolute OS features a unique classification and flow management engine that is used to classify traffic based on the industry’s most extensive and granular set of application intelligence.Users can define classes of traffic and policies for how network resources should handle that traffic based on any combination of network, application, content and user information.APSolute OS tracks the flow of traffic end-to-end and implements multi-step decisions at every critical point across the transaction path to ensure optimized application delivery. · APSolute OS Health Monitoring and Failure Bypassing APSolute OS Health Monitoring and Failure Bypassing continuously checks all network resources detecting failures in real-time and automatically redirecting traffic to the highest performing resources to bypass failures and guarantee high application availability and continuous operations. · APSolute OS Traffic Redirection APSolute OS Traffic Redirection intelligently distributes traffic across network devices and application servers to optimize the utilization of local and global resources, and ensure service availability, security and redundancy.APSolute OS Traffic Redirection enables maximum utilization of IT infrastructure capacities across farms, local and global sites using an extensive array of traffic redirection algorithms to dispatch traffic including response time, custom algorithm, cyclic distribution, least users, least packets and least bytes. · APSolute OS Bandwidth Management APSolute OS Bandwidth Management extends granular classification and control over bandwidth resource allocation, prioritizing all network traffic and guaranteeing service levels for mission critical applications across the entire network (with TOS and Diffserv marking). · APSolute OS Application Acceleration The APSolute OS advanced Layer 4-7 application acceleration technologies include: SSL offloading, Transmission Control Protocol (TCP) optimization, caching and reverse proxy, Web compression and advanced image and content compression. · APSolute OS Intrusion Prevention Automatically secures application network resources by continuously monitoring and inspecting all network traffic, APSolute OS Intrusion Prevention immediately terminates suspicious sessions by implementing user/application/ content policies to completely safeguard applications.On-the-fly SSL inspection and IP reassembly provide an additional layer of protection against hacker evasion techniques. · APSolute OS DoS Protection Identifies and stops debilitating Denial of Service, Distributed Denial of Service (DDoS), and Structured Query Language (SQL) injections and protocol/traffic anomalies, protecting the network from service failures and downtime.Using advanced technologies including behavior-based analysis, APSolute OS DoS Protection automatically detects abnormal requests and thwarts network attacks before they undermine server operations, all the while ensuring secure traffic operations for uninterrupted service continuity. 27 Management Tool (APSolute Insite) The common application management tool which runs across all Radware products is APSolute Insite. APSolute Insite is a unified management tool with an intuitive Graphical User Interface (GUI) that provides end-to-end network visibility, control and policy management of all application switching devices. Based on an easy-to-use site map interface, APSolute Insite lets users draw their network, configure Radware Application-smart switching devices and set-up the APSolute OS Services (as described above) to address end-to-end IP application service requirements.APSolute Insite’s statistics module provides real-time and historical views of actual application performance levels for monitoring site-wide operations and simple pinpointing of vulnerabilities and failures, affording complete visibility and control over the performance of Web and Application Servers, security tools, cache servers, anti-virus tools and Internet links.Based on this information, network administrators can decide to add resource capacities, tune bandwidth policies or relocate devices to better manage actual traffic loads and IP application performance requirements. Insite is also offered as a standalone network device under the Insite ManagePro label. Security Update Service The Security Update Service, available as an optional subscription service, consists of Periodic Updates, Emergency Updates, and Custom Filters, which are supported by a Security Operations Center (Vulnerability & Exploit Detection; Security Risk Assessment, and Threat Mitigation). The service provides immediate and ongoing security updates to protect customers against the latest threats. Customers and End-Users With the exception of our limited direct sales efforts to select customers, we sell our products through distributors or resellers who then sell our products to end users. We have a globally diversified end-user base, consisting of corporate enterprises including banks, insurance companies, manufacturing and retail, government agencies, media companies and service providers, such as telecommunication carriers, Internet service providers and application service providers.Customers in these different vertical markets deploy Radware products for availability, performance and security of their applications from headquarters to branch offices. In 2009, approximately 27% of our sales were in the Americas (principally in the United States), 33% were in EMEA (Europe, Middle East and Africa) and 40% in Asia-Pacific, compared to 25%, 32% and 43%, respectively, in 2008, and 28%, 33% and 39%, respectively, in 2007. Other than the United States and China, no single country accounted for more than 10% of our sales for 2009. In 2009, approximately 60% of our sales derived from product sales and 40% derived from service sales, compared to approximately 63% and 37%, respectively, in 2008 and approximately 67% and 33%, respectively, in 2007. For the years ended December 31, 2009, 2008 and 2007, no single customer accounted for more than 10% of our sales. As of December 31, 2009 and 2008, no single customer represented more than 10% of the trade receivables balance. For additional details regarding the breakdown of our revenues by geographical distribution and by activity, see Item 5A – Operating and Financial Review and Prospects – Operating Results. Seasonality Our quarterly operating results have been, and are likely to continue to be, influenced by seasonal fluctuations in our sales and byseasonal purchasing patterns of some of our customers. Some of our customers plan their annual purchasing budget at the beginning of each year which causes the first quarter of the year to be slow compared to other quarters. In addition the third quarter may be weak compared to other quarters because of the slowdown in business activities during the summer months in Europe. Furthermore, certain of our customers tend to make greater capital expenditures towards the end of their own fiscal years thus increasing our sales for such period. 28 Sales and Marketing Sales.We market and sell our products primarily through an indirect sales channel that consists of distributors and resellers located in North America, Europe and Asia. In addition, we generate direct sales to select customers mainly in the United States. Our sales channels are supported by our sales managers who are also responsible for recruiting potential distributors and resellers and for initiating and managing marketing projects in their assigned regions. The sales managers are supported by our internal sales support staff that help generate and qualify leads for the sales managers. As of December 31, 2009, we employed a total of 39 sales managers and sales staff in the Americas with locations in various states. We also employed 89 sales managers and sales staff based in the rest of the world, who are responsible for developing and maintaining distribution channels outside the Americas. We have subsidiaries and representative offices and branches in several countries, which promote and market our products and provide customer support in their respective regions. Marketing Strategy.Our marketing strategy is to enhance brand recognition and maintain our reputation as a provider of technologically advanced, quality Application Delivery and Network Security solutions to help drive demand for our products.We seek to build upon our marketing and branding efforts globally to achieve greater worldwide sales. Our sales force and marketing efforts are principally directed at developing brand awareness, generating demand and providing support to our distributors/resellers to promote sales. We participate in major trade shows, regionally-based events/seminars and offer support to our distributors and resellers who participate in these events. We also invest in online and search engine advertising campaigns, global public relations and regionalized field marketing campaigns. In addition to our independent marketing efforts, we invest in joint marketing efforts with our distributors, value added resellers and other companies that have formed strategic alliances with us. We have entered into co-marketing arrangements with companies in other complementary sectors, in order to broaden our customer base by selling joint solutions comprised of such complementary products. As an example, an applications vendor could sell our AppDirector® to its customers in conjunction with its application in order to load-balance and optimize the application performance. Such co-marketing arrangements include: ArcSight Inc; Comverse; Hewlett Packard Company; IBM, Inc.; InfoSys Technologies Ltd; Microsoft Corporation; Oracle Corporation; Riverbed Technology Inc.; SAP AG.; Juniper Networks, Inc. and VMWare, Inc. However, there is no assurance that the above co-marketing and strategic alliance agreements would result in a substantial increase in our revenues. Strategic Alliances and Original Equipment Manufacturer Agreements.We have entered into strategic alliances and original equipment manufacturer (OEM) agreements with other software and hardware vendors, as well as mutual channel information sharing arrangements. We believe that these companies have significant customer relationships and offer products which complement our products. The products are usually branded with our name. These agreements are standard distributor agreements, purchase agreements, OEM agreements or other specific agreements. We plan to further invest in the development of strategic alliances in order to provide greater access to our target markets and enhance our brand name. We have also entered into OEM agreements with several software vendors, in which we incorporate such vendors’ software into our products to create additional value to our customers. Technical Management Our technical team, which consisted of 141 employees worldwide as of December 31, 2009, supports our sales force during the sales process, assists our customers and distributors with the initial installation, set-up and ongoing support of our products, trains distributors and customers to use our products and provides software updates and product upgrades for our products.In addition, our technical team trains and certifies our distributors to provide limited technical support in each of the geographical areas in which our products are sold, and is directly responsible for remote support. Our Certainty Support Program provides offerings which allow customers to automatically get new software versions of their products and obtain optimized performance by purchasing any of the following five optional offerings: extended warranty, software updates, 24x7 help-desk (directly to our customers and through our distributors), on-site support and unit replacement. Some of our on-site services are provided by third party contractors. Research and Development In order to maintain our share of the Application Delivery and Network Security markets, we place considerable emphasis on research and development to expand the capabilities of our existing products, develop new products and improve our existing technologies and capabilities. We believe that our future success will depend upon our ability to maintain our technological expertise, enhance our existing products and introduce, on a timely basis, new commercially viable products that will continue to address the needs of our customers. Accordingly, we intend to continue devoting a significant portion of our personnel and financial resources to research and development. In order to identify market needs and to define appropriate product specifications, as part of the product development process we seek to maintain close relationships with current and potential distributors, customers and vendors in related industry sectors. 29 As of December 31, 2009, our research and development staff consisted of 181 employees and 72 subcontractors. Research and development activities take place mainly at our facilities in Israel, in Bangalore India and in North Carolina.We employ established procedures for the requirement management, development and quality assurance of our new product developments.Our research and development organization is divided into Security, Application Delivery and Management groups. Within those groups the organization is divided according to our existing products. Each product group is headed by a group leader and includes team leaders and engineers. Each group has a dedicated quality assurance team. In addition, we have an infrastructure department responsible for the development of our platforms which are the basis for all products, serving all product groups, which consist of a senior group leader, group leaders, team leaders, and engineers. The heads of all research and development divisions report to the Chief Operating Officer. Manufacturing and Suppliers Our quality assurance testing, packaging and shipping operations as well as part of our final assembly activities are primarily performed at our facility in Jerusalem, Israel. We rely on third-party manufacturing vendors to provide our finished products. In this respect Nexcom and Sanmina provide us with assembly services in order to deliver the finished goods while we perform the final assembly of the products provided by USR. All components and subassemblies included in our products are supplied to USR, Nexcom and Sanmina by several suppliers and subcontractors. Each of USR, Nexcom and Sanmina monitors each stage of the components production process, including the selection of components and subassembly suppliers. Thereafter, each of Nexcom and Sanmina make the final assembly in their own facility while we perform the final assembly of the products provided by USR in our facilities in Jerusalem. USR is ISO 9002 certified and Nexcom and Sanmina are ISO 9001 certified, indicating that each of their manufacturing processes adhere to established quality standards. USR supplies us with Radware's legacy products. In 2010, we have also started manufacturing small quantities of Alteon platform with USR. In addition, we rely on Nexcom to provide us with our new OnDemand Switch platforms. We have also executed an agreement with Sanmina for the production of our Alteon product line. In 2009, we used USR, Sanmina and Nexcom to manufacture our products, purchasing approximately 24%, 15% (including indirect purchases through Nortel as per our agreement with Nortel and Sanmina) and 61% of our products, respectively, from each of those manufacturers. If we are unable to continue to acquire those products from those manufacturers on acceptable terms, or should any of these suppliers cease to supply us with such products for any reason, we may not be able to identify and integrate an alternative source of supply in a timely fashion or at the same costs. Any transition to one or more alternate suppliers would likely result in delays, operational problems and increased costs, and may limit our ability to deliver our products to our customers on time for such transition period, although we believe we have levels of inventory that will assist us to transition to alternate suppliers smoothly. Proprietary Rights We rely on patent, trademark and trade secret laws, as well as confidentiality agreements and other contractual arrangements with our employees, distributors and others to protect our technology.We have a policy that requires our employees to execute employment agreements, including confidentiality and non-compete provisions. We have registered trademarks, among others, for “Radware®”, “APSolute®”, “Web Server Director®”, “FireProof®”, “LinkProof®”, “Triangulation®”, “Smart Nat®”, “Synapps Architecture®”, “DefensePro®”, “StringMatch Engine®”, “CID – Content Inspection Director®”, “SIP Director®”, “AppDirector®”, “AppXcel®”, “SecureFlow®”,“AppXML®”, “OnDemand Switch®”, “AppWall®”, “Apsolute Insite®”, and “Alteon®” and we have trademark applications pending for “Uplink™”, “Virtual Director™”, “APSolute Vision™” and “vAdapter™”.We do not currently own any registered copyrights. 30 We have registered patents in the United States for our triangle redirection method used for the global load balancing in our AppDirector product, for our mechanism for efficient management and optimization of multiple links used in our LinkProof product, for our method for load balancing by global proximity used in our AppDirector product, for our method for controlling traffic on links between autonomous BGP systems, for our passive monitoring and event detection mechanisms used for business event monitoring in our Inflight product, for the behavioral analysis and detection of attack patterns in our DefensePro product and for our HTTP flood mitigation mechanism in our DefensePro. As part of the Alteon Acquisition from Nortel we have acquired additional patents for a geographically based traffic distribution, a generic proximity based site selection for global load balancing, an internal hardware connectivity plane architecture, and a specific proximity based site selection for global load balancing of HTTP transactions implemented in our Alteon products. We have pending patent applications and provisional patents in connection with several methods and features used in our products. These applications may not result in any patent being issued, and, if issued, the patents may not provide adequate protection against competitive technology and may not be held valid and enforceable if challenged.In addition, other parties may assert rights as inventors of the underlying technologies, which could limit our ability to fully exploit the rights conferred by any patent that we receive.Our competitors may be able to design around a patent we receive and other parties may obtain patents that we would need to license or circumvent in order to exploit our patents. The protective steps we have taken may be inadequate to deter misappropriation of our technology and information. We may be unable to detect the unauthorized use of, or take appropriate steps to enforce, our intellectual property rights.Some of the countries in which we sell our products do not protect intellectual property to the same extent as the United States and Israel.In addition, our competitors may independently develop technologies that are substantially equivalent or superior to our technology. Any licenses for intellectual property that might be required for our services or products may not be available on reasonable terms. Competition The Application Delivery and Network Security markets are highly competitive and we expect competition to intensify in the future.We may lose market share if we are unable to compete effectively with our competitors. Our principal competitors are: · in the Application Delivery solutions market: F5 Networks, Inc., Cisco Systems, Inc., Citrix Systems, Inc. and Brocade Communications Systems, Inc.(Foundry Networks, Inc.); and · in the Network Security space, with respect to our Intrusion Prevention Systems, Juniper Networks, Inc., 3Com Systems, Inc. (TippingPoint Technologies Inc.), McAfee, Inc., Sourcefire, Inc., and IBM Corporation (Internet Security Systems). We expect to continue to face additional competition as new participants enter the market or extend their portfolios into related technologies. Larger companies with substantial resources, brand recognition and sales channels may also form alliances with or acquire competing Application Delivery or Network Security solutions and emerge as significant competitors.For example, Brocade became a competitor in the Application Delivery market by acquiring Foundry. Competition may result in lower prices or reduced demand for our products and a corresponding reduction in our ability to recover our costs, which may impair our ability to maintain and increase profitability.Furthermore, the dynamic market environment, which is demonstrated by the above acquisitions, poses a challenge in predicting market trends and expected growth. We believe that our success will depend primarily on our ability to provide more technologically advanced and cost-effective Application Delivery and Network Security solutions, and more responsive customer service and support, than our competitors.However, we cannot assure you that the products we offer will compete successfully with those of our competitors.Furthermore, should competition intensify, we may have to reduce the prices of our products which will negatively impact our business and financial condition. 31 Government Regulations Environmental Regulations Our activities in Europe require that we comply with European Union Directives with respect to product quality assurance standards and environmental standards. The “RoHs” Directive requires products sold in Europe to meet certain design specifications, which exclude the use of hazardous substances.Directive 2002/96/EC on Waste Electrical and Electronic Equipment (known as the “WEEE” Directive) requires producers of electrical and electronic equipment to register in different European countries and to provide collection and recycling facilities for used products. We are currently in compliance with the RoHs and WEEE regulations. Israeli Office of Chief Scientist From time to time, eligible participants may receive grants under programs of the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist. Grants received are generally repaid through a mandatory royalty based on revenues from the sale of products (and ancillary services) incorporating know-how developed, in whole or in part, with the grants. This governmental support is conditioned upon the participant’s ability to comply with certain applicable requirements and conditions specified in the Chief Scientist’s program and with the provisions of the Law for the Encouragement of Research and Development in the Industry, 1984, and the regulations promulgated thereunder, or the Research and Development Law. Under the Research and Development Law, research and development programs that meet specified criteria and are approved by the Research Committee of the Chief Scientist are eligible for grants usually of up to 50% of certain approved expenditures of such programs, as determined by said committee. In exchange, the recipient of such grants is required to pay the Chief Scientist royalties from the revenues derived from products incorporating know-how developed within the framework of each such program or derived therefrom (including ancillary services in connection therewith), up to an aggregate of 100% of the dollar-linked value of the total grants received in respect of such program, plus interest. The Research and Development Law generally requires that the product developed under a program be manufactured in Israel. However, upon notification to the Chief Scientist, up to 10% of the manufacturing volume may be performed outside of Israel. Furthermore, upon the approval of the Chief Scientist, a greater portion of the manufacturing volume may be performed outside of Israel, provided that the grant recipient pays royalties at an increased rate, which may be substantial, and the aggregate repayment amount is increased up to 300% of the grant, depending on the portion of the total manufacturing volume that is performed outside of Israel. The Research and Development Law further permits the Chief Scientist, among other things, to approve the transfer of manufacturing rights outside Israel in exchange for an import of different manufacturing into Israel as a substitute, in lieu of the increased royalties. The Research and Development Law also allows for the approval of grants in cases in which the applicant declares that part of the manufacturing will be performed outside of Israel or by non-Israeli residents and the Research Committee is convinced that doing so is essential for the execution of the program.This declaration will be a significant factor in the determination of the Chief Scientist whether to approve a program and the amount and other terms of benefits to be granted.The increased royalty rate and repayment amount will be required in such cases. By December 31, 2001, we repaid by way of royalties the full amount we owed to the Chief Scientist.In 2004, we applied, together with another company, to obtain a grant from the Chief Scientist under the “consortium R&D project” track. The Chief Scientist approved the maximum grant to the project of approximately $0.2 million. In 2005, we applied to obtain an additional grant from the Chief Scientist, under the same project. The Chief Scientist approved an additional grant to the project in an additional maximum amount of approximately $0.2 million. During 2005 and 2006 we have received an aggregate amount of $0.4 million for this project from the Chief Scientist. No future grants are expected in relation to this project. 32 The Research and Development Law also provides that know-how developed under an approved research and development program may not be transferred to third parties in Israel without the approval of the Research Committee.Such approval is not required for the export of any products resulting from such research or development. The Research and Development Law further provides that the know-how developed under an approved research and development program may not be transferred to third parties outside Israel, except in certain special circumstances and subject to the Chief Scientist’s prior approval. The Chief Scientist may approve the transfer of Chief Scientist-funded know-how outside Israel, generally in the following cases: (a) the grant recipient pays to the Chief Scientist a portion of the sale price paid in consideration for such Chief Scientist-funded know-how (according to certain formulas), or (b) the grant recipient receives know-how from a third party in exchange for its Chief Scientist-funded know-how, or (c) such transfer of Chief Scientist-funded know-how arises in connection with certain types of cooperation in research and development activities. The Research and Development Law imposes reporting requirements with respect to certain changes in the ownership of a grant recipient.The law requires the grant recipient and its controlling shareholders and foreign interested parties to notify the Chief Scientist of any change in control of the recipient or a change in the holdings of the means of control of the recipient that results in a non-Israeli becoming an interested party directly in the recipient and requires the new interested party to undertake to the Chief Scientist to comply with the Research and Development Law.In addition, the rules of the Chief Scientist may require additional information or representations in respect of certain of such events. For this purpose, “control” is defined as the ability to direct the activities of a company other than any ability arising solely from serving as an officer or director of the company.A person is presumed to have control if such person holds 50% or more of the means of control of a company. “Means of control” refers to voting rights or the right to appoint directors or the chief executive officer. An “interested party” of a company includes a holder of 5% or more of its outstanding share capital or voting rights, its chief executive officer and directors, someone who has the right to appoint its chief executive officer or at least one director, and a company with respect to which any of the foregoing interested parties owns 25% or more of the outstanding share capital or voting rights or has the right to appoint 25% or more of the directors. Accordingly, any non-Israeli who acquires 5% or more of our ordinary shares will be required to notify the Chief Scientist that it has become an interested party and to sign an undertaking to comply with the Research and Development Law. The Israeli authorities have indicated in the past that the government may further reduce or abolish the Chief Scientist grants in the future.Even if these grants are maintained, we cannot presently predict what would be the amounts of future grants, if any, that we might receive. C.Organizational Structure We have a wholly-owned subsidiary in the United States, Radware Inc., which conducts the sales and marketing of our products in America.We also have subsidiaries in Australia, France, Germany, the United Kingdom, Italy, Japan, Singapore, Korea, Canada and India. An additional subsidiary of ours is Covelight Systems, Inc., acquired in April 2007 and located in the United States. We have also established representative offices in China and Taiwan. All of our subsidiaries are wholly-owned. Our subsidiaries include: Name of Subsidiary Country of Incorporation Radware Inc. New Jersey, United States of America Radware UK Limited United Kingdom Radware France France Radware Srl Italy Radware GmbH Germany Nihon Radware KK Japan Radware Australia Pty. Ltd. Australia Radware Singapore Pte. Ltd. Singapore Radware Korea Ltd. Korea Radware Canada Inc. Canada Radware India Pvt. Ltd. India Covelight Systems, Inc. Delaware, United States of America 33 Yehuda Zisapel, one of our co-founders and shareholders, is the Chairman of our Board of Directors and the father of our Chief Executive Officer and President, Roy Zisapel.Individually or together with his brother, Zohar Zisapel, who is also one of our shareholders, Yehuda Zisapel is also a founder, director and/or principal shareholder of several other companies which, together with our Company and our subsidiaries listed above, are known as the RAD-Bynet Group. These companies include, among others: AB-NET Communications Ltd. Ceragon Networks Ltd. WISAIR Inc. BYNET Data Commex Technologies Ltd. Sanrad Inc. Communications Ltd. Internet Binat Ltd. RADLive Ltd. BYNET Electronics Ltd. Packetlight Networks Ltd. RADView Software Ltd. BYNET SEMECH (outsourcing) Ltd. RAD-Bynet Properties and Services (1981) Ltd. RADVision Ltd. Bynet Software Systems Ltd. RADCOM Ltd. RADWIN Ltd. Bynet System Applications Ltd. RAD Data Communications Ltd. Silicom Ltd. Chanellot Ltd. Radiflow Ltd. Radbit Computers, Inc. The RAD-Bynet Group also includes several other holdings, real estate companies, biotech and pharmaceutical companies. The above list does not constitute a complete list of the investments of Messrs. Yehuda and Zohar Zisapel. In addition to engaging in other businesses, members of the RAD-Bynet Group are actively engaged in designing, manufacturing, marketing and supporting data communications products, none of which currently compete with our products. Some of the products of members of the RAD-Bynet Group are complementary to, and may be used in connection with, our products. See also “Item 7B – Major Shareholders and Related Party Transactions - Related Party Transactions”. D.Property, Plants and Equipment We operate from leased premises mainly in Tel Aviv and Jerusalem in Israel and New Jersey and North Carolina in the United States. We also lease premises in several locations in Europe and Asia-Pacific for the activities of our subsidiaries, representative offices and branches. Our aggregate annual rent expenses under these leases were approximately $3.5 million for 2009. Israel. Our headquarters and principal administrative, finance, research and development and marketing operations are located in approximately 66,000 square feet of leased office space in Tel Aviv, Israel, in two buildings: one, consisting of approximately 36,000 square feet, with a lease expiring in November 2012, and the other consisting of 30,000 square feet, with a lease expiring in May 2011. Both facilities are leased from companies owned by Messrs. Yehuda and Zohar Zisapel. For more information see – “Item 7 - Major Shareholders and Related Parties Transactions.” For further details regarding the lease agreements of our headquarters please refer to the summary of the lease agreements filed by us as Exhibit 4.7 in Item 19. In addition, we lease approximately 6,300 square feet of space in Jerusalem for development facilities from an affiliated company owned by Messrs. Yehuda and Zohar Zisapel. The lease expires in February 2011. We also sublease approximately 6,500 square feet for warehousing in Jerusalem from an unaffiliated company. For more information see – “Item 7 - Major Shareholders and Related Parties Transactions.” The aggregate annual rent for the premises in Israel for 2009 was approximately $1,409,000 compared to $1,439,000 in 2008. 34 Other locations. In the United States, we lease approximately 14,838 square feet of property, consisting of approximately 10,600 square feet of office space and 4,300square feet of warehouse space, in Mahwah, New Jersey from a company owned by Yehuda and Zohar Zisapel.The lease for such property is set to expire in April 2011. For more information see – “Item 7 - Major Shareholders and Related Party Transactions.” We lease approximately 6,881 square feet of property for our research and development facilities in North Carolina, the lease for which will expire in September 2012. In addition, we lease facilities for the operation of our subsidiaries and representative offices in several locations in Europe and Asia-Pacific, all from unrelated third parties. The aggregate annual rent for our premises located outside Israel was approximately $2,104,000 in 2009 compared to $2,132,000 in 2008. ITEM 4A.UNRESOLVED STAFF COMMENTS None. 35 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS Our discussion and analysis of our financial condition and results of operation are based upon our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States.Our operating and financial review and prospects should be read in conjunction with our financial statements, accompanying notes thereto and other financial information appearing elsewhere in this annual report. A.Operating Results Overview General. We are a provider of integrated application delivery and network security solutions, assuring availability, performance and security of business critical networked applications. We began selling our products in 1997, and currently have local offices, subsidiaries or branches in 13 countries in Asia-Pacific, Europe and the Americas. We sell to a large extent through sales channels such as resellers and distributors. Most of our direct sales are to strategic customers in the United States. Most of our revenues are generated in U.S. dollars or are dollar-linked and the majority of our expenses are incurred in dollars and, as such, we use the dollar as our functional currency. Our consolidated financial statements are prepared in dollars and in accordance with U.S. GAAP. 2009 Highlights. On March 31, 2009, we acquired from Nortel certain assets and liabilities related to Nortel’s Layer 4-7 Application Delivery Business (Alteon), which included inventory, property and equipment, warranty and support service liabilities, and intangible assets including customer relationships, brand name, developed technology, in-process research and development and goodwill. This acquisition was strategic to the Company, aimed at broadening our products lines, customers and installed base and subsequently contributed to an increase in our sales. The total consideration for the Alteon Acquisition was $18,022,000. Sales in 2009 were $108.9 million, an increase of 15% compared with sales of $94.6 million in 2008. This increase continues the trend of sequential increase in sales, year over year, since our inception. This increase was due to our sales of Alteon products following the acquisition in March 2009. Although during the first quarter of 2009 our revenues from products other than the Alteon products decreased compared to the first quarter in 2008, starting the second quarter of 2009 our revenues from those products increased in comparison to the respective quarters in 2008. Annually, revenues from products other than the Alteon products in 2009 remained flat compared to revenues in 2008, despite a 21% decline in the Layer 4-7 (application delivery) market in the same period as indicated by IDC, and a flat growth rate in 2009 in the Intrusion Prevention sector, as indicated by Gartner. Our operating expenses decreased in 2009 to $92.7 million, from $104.0 million in 2008. Research and development expenses decreased in an amount of $2.7 million, selling and marketing expenses decreased in an amount of $8.5 million and general and administrative expenses decreased in an amount of $0.1 million. The decrease in our operating expenses in 2009was primarily due to reduced salary costs (due to changes in headcount and reduced salary levels), as further described below; due the impact of the strengthening of the U.S dollar compared to the NIS, the Euro and other currencies, which reduced the U.S. dollar value of our operating expenses in Israel, in Europe and in some countries in Asia-Pacific; and due to additional cuts in other expenses as indicated in the following paragraphs. Following the Alteon Acquisition, we began to gradually increase headcount, mainly in Research and Development (R&D) personnel in India. Our average headcount in 2009 was 593 persons, including 55 subcontractors, compared to 572 employees in 2008. Though our average number of employees and subcontractors has increased, the employees' related costs have decreased in 2009 compared to 2008, due to the change in the geographical split of our employees and the different average cost per employee for each region. 36 The significant improvement in our operating results resulted also in net cash generated from operations in 2009 in an amount of $14.4 million, compared to net cash used for operations in an amount of $9.7 million in 2008. Outlook. In 2010, we intend to increase our investments in developing new products and enhancing existing products, to support continued growth in our sales and enhancement of market acceptance for our offerings, including in the Alteon product line. According to IT analyst estimations, starting in late 2008 and lasting through much of 2009, the overall market’s IT spending decreased due to real estate and financial issues globally which led to a recessionary period. More specifically, it is estimated that the worldwide datacenter layer 4-7 switch manufacturing revenues for 2009 only brought the market back to 2006 levels, estimated by IDC at a total of $840 million for 2009. This represents a 21% market decline compared to 1.068 billion for 2008. For the Layer 4-7 sector, worldwide market revenue is estimated by IDC to increase to $905.7 million during 2010. In the Intrusion Prevention sector of the network security market, the market according to Gartner was almost flat in 2009 with $903 million in vendor revenues compared to $899 million in 2008, with 2010 expected to total only $1.18 billion globally. Critical Accounting Policies Our consolidated financial statements are prepared in accordance with U.S. GAAP. These accounting principles require management to make certain estimates, judgments and assumptions based upon information available at the time that they are made, historical experience and various other factors that are believed to be reasonable under the circumstances.These estimates, judgments and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of revenues and expenses during the periods presented. In many cases, the accounting treatment of a particular transaction is specifically dictated in U.S. GAAP and does not require management’s judgment in its application. There are also areas in which management’s judgment in selecting among available alternatives would produce a materially different result.The Company’s management has reviewed these critical accounting policies and related disclosures with the Company’s Audit Committee. See note 2 to our Consolidated Financial Statements included in this annual report, which contains additional information regarding our accounting policies and other disclosures required by U.S. GAAP. Our management believes the significant accounting policies which affect its more significant judgments and estimates used in the preparation of its consolidated financial statements and which are the most critical to aid in fully understanding and evaluating our reported financial results include the following: · Revenue recognition; · Reserve for product return and stock rotation; · Accounting for doubtful accounts; · Impairment of marketable securities; · Inventory valuation; · Goodwill; · Realizibility of long-lived assets; · Stock-based compensation; and · Income taxes. 37 Revenue Recognition.The Company and its subsidiaries generate revenues from selling their products and post-contract customer support through distributors and resellers, all of which are considered end-users. In North America (and rarely in the rest of the world), the Company also generates revenues from direct sales to select end-users. Revenues from product sales are recognized when delivery has occurred, persuasive evidence of an agreement exists, the fee is fixed or determinable, no further obligation exists and collectability is probable. Revenues in arrangements with multiple deliverables are recognized under the “residual method” when Vendor specific objective evidence (“VSOE”) of fair value exists for all undelivered elements, no VSOE exists for the delivered elements, and all other revenue recognition criteria are satisfied. VSOE for post-contract customer support is determined based on the price when it is sold separately in similar arrangements. The price may vary in the territories and vertical markets in which the Company conducts business, and as such we have established a few groups to determine VSOE. The different groups are based on different criteria. Price is determined by using a consistent percentage of the product price. Revenue derived from post-contract customer support, which represents mainly software subscription, unit replacement and repair services, which is not considered essential to the functionalities of the product, is recognized ratably over the contract period, which is typically one year to three years. Reserve for Product Returns and Stock rotation.In some instances, product revenue from distributors is subject to agreements allowing rights of return and stock rotation. Product returns and stock rotations are estimated based on historical experience and are recorded at the time revenues are recognized. Accordingly, we reduce recognized revenue for estimated future returns and stock rotations at the time revenue is recorded. When rights of return are present and we cannot estimate returns, revenue is recognized when such rights lapse. The estimates for returns and stock rotations are adjusted periodically based upon changes in historical rates and other related factors. It is possible that these estimates will change in the future or that the actual amounts could vary from our estimates. Accounting for Doubtful Accounts. Estimates are used in determining our allowance for doubtful accounts and are based upon an assessment of selected accounts and as a percentage of our remaining accounts receivable by aging category. In determining these percentages, we evaluate historical write-offs, current trends in the credit quality of our customer base, as well as changes in the credit policies. We perform ongoing credit evaluations of our customers’ financial condition and do not require any collateral. If there is deterioration of a major customer’s credit worthiness or actual defaults are higher than our historical experience, our allowance for doubtful accounts may not be sufficient. Impairment of Marketable Securities. All our marketable securities are classified as available-for-sale securities. We assess our available-for-sale marketable securities on a regular basis for other-than-temporary impairment. Pursuant to accounting guidance effective April1, 2009, if we have a security with a fair value less than its amortized cost and we intend to sell the security or it is more likely than not we will be required to sell the security before it recovers, other-than temporary impairment has occurred and we must record the entire amount of the impairment in earnings. If we do not intend to sell the security or it is not more likely than not we will be required to sell the security before it recovers, we must estimate the net present value of cash flows expected to be collected. If the amortized cost exceeds the net present value of cash flows, such excess is considered a credit loss and other-than-temporary impairment has occurred. The credit loss component is recognized in earnings and the residual portion of the other-than-temporary impairment is recorded in other comprehensive income. The determination of credit losses requires significant judgment and actual results may be materially different than our estimate. We consider the likely reason for the decline in value, the period of time the fair value was below amortized cost, changes in and performance of the underlying collateral, the ability of the issuer to meet payment obligations, changes in ratings and market trends and conditions. Prior to April1, 2009, other-than-temporary impairment was recorded based on similar factors, as well as our intent and ability to hold until recovery of loss. Any decline deemed other-than-temporary was recognized in earnings.During 2008 and 2009 we have not recorded other-than-temporary impairment on our marketable securities. Inventory Valuation.At each balance sheet date, we evaluate our inventory balance for excess quantities and obsolescence.This evaluation includes an analysis of sales levels by product and projections of future demand. In addition, we write off inventories that are considered obsolete.Remaining inventory balances are adjusted to the lower of cost or market value.If future demand for our old or new products, or market conditions are less favorable than our projections, inventory write-downs may be required and would be reflected in cost of sales for such period. During 2008 and 2009 we performed inventory write-offs in a total amount of $0.6 million and $1.1 million, respectively, mainly in connection with slow-moving items and discontinued products. 38 Goodwill.Goodwill is measured as the excess of the cost of acquisition over the sum of the amounts assigned to tangible and identifiable intangible assets acquired less liabilities assumed. We review goodwill for impairment annually on December 31st and whenever events or changes in circumstances indicate its carrying value may not be recoverable in accordance with Accounting Standards Codification ("ASC") 350 “Intangibles – Goodwill and other”. Goodwill impairment is deemed to exist if the carrying value of a reporting unit exceeds its fair value. If the carrying value of a reporting unit’s goodwill exceeds its implied fair value, then we would record an impairment loss equal to the difference. We operate in one operating segment, and this segment comprises our only reporting unit. In calculating the fair value of the reporting unit, we used our market equity capitalization. If the carrying value of a reporting unit exceeds its fair value, we then calculate the goodwill's implied fair value by performing a hypothetical allocation of the reporting unit's fair value to the underlying assets and liabilities, with the residual being the implied fair value of goodwill. This allocation process involves using significant estimates; include estimates of future cash flows, future short-term and long-term growth rates, weighted average cost of capital and assumptions about the future deployment of the long-lived assets of the reporting unit. Other factors we consider are the brand awareness and the market position of the reporting unit and assumptions about the period of time we will continue to use the brand in our product portfolio. If these estimates or their related assumptions change in the future, we may be required to record impairment charges for our goodwill. Our most recent annual goodwill impairment analysis, which was performed during the fourth quarter of 2009, did not result in an impairment charge. Realiziblity of long-lived assets. We are required to assess the impairment of tangible and intangible long-lived assets, subject to amortization, under ASC 360 “Property, Plant and Equipment”, on a periodic basis, when events or changes in circumstances indicate that the carrying value may not be recoverable. Impairment indicators include any significant changes in the manner of our use of the assets or the strategy of our overall business, significant negative industry or economic trends and significant decline in our share price for a sustained period. Upon determination that the carrying value of a long-lived asset may not be recoverable based upon a comparison of aggregate undiscounted projected future cash flows from the use of the asset or asset group to the carrying amount of the asset, an impairment charge is recorded for the excess of carrying amount over the fair value. We measure fair value using discounted projected future cash flows. We base our fair value estimates on assumptions we believe to be reasonable but that are unpredictable and inherently uncertain. If these estimates or their related assumptions change in the future, we may be required to record impairment charges for our tangible and intangible long-lived assets. As of December 31, 2008 an impairment loss of approximately $2.0 million was recorded in connection with the acquired technology of Covelight, included in costs of revenues. As of December 31, 2009 no impairment loss was recorded. Stock-based compensation. We account for equity-based compensation in accordance with ASC 718 ”Compensation – Stock Compensation”. Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as an expense over the requisite service periods. Determining the fair value of stock-based awards at the grant date requires the exercise of judgment, including the amount of stock-based awards that are expected to be forfeited. If actual forfeitures differ from our estimates, equity-based compensation expense and our results of operations would be impacted. 39 We estimate the fair value of employee stock options using a Black-Scholes-Merton valuation model.The fair value of an award is affected by our stock price on the date of grant as well as other assumptions, including the estimated volatility of our stock price over the expected term of the awards, and the estimated period of time that we expect employees to hold their stock options. The risk-free interest rate assumption is based upon United States treasury interest rates appropriate for the expected life of the awards. We use the historical volatility of our publicly traded stock options in order to estimate future stock price trends. In order to determine the estimated period of time that we expect employees to hold their stock options, we use historical behavioral patterns rates of employee groups by job classification. Our expected dividend rate is zero since we do not currently pay cash dividends on our common stock and do not anticipate doing so in the foreseeable future. In case of grants having complex vesting terms, such as market condition, we use other models, such as the lattice model. Income Taxes. We are subject to income taxes in Israel, the U.S. and numerous foreign jurisdictions. Significant judgment is required in evaluating our uncertain tax positions and determining our provision for income taxes. Based on the guidance in ASC 740 ”Income Taxes" we use a two-step approach to recognizing and measuring uncertain tax positions. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount that is more than 50% likely of being realized upon settlement. Although we believe we have adequately reserved for our uncertain tax positions, no assurance can be given that the final tax outcome of these matters will not be different. We adjust these reserves in light of changing facts and circumstances, such as the closing of a tax audit, the refinement of an estimate or changes in tax laws. To the extent that the final tax outcome of these matters is different than the amounts recorded, such differences will impact the provision for income taxes in the period in which such determination is made. The provision for income taxes includes the impact of reserve provisions and changes to reserves that are considered appropriate, as well as the related interest and penalty. Accounting for tax positions requires judgments, including estimating reserves for potential uncertainties. We also assess our ability to utilize tax attributes, including those in the form of carry forwards for which the benefits have already been reflected in the financial statements. We do not record valuation allowances for deferred tax assets that we believe are more likely than not to be realized in future periods. While we believe the resulting tax balances as of December31, 2009 and 2008 are appropriately accounted for, the ultimate outcome of such matters could result in favorable or unfavorable adjustments to our consolidated financial statements and such adjustments could be material. See Note 12 to our Consolidated Financial Statements for further information regarding income taxes. We have filed or are in the process of filing local and foreign tax returns that are subject to audit by the respective tax authorities. The amount of income tax we pay is subject to ongoing audits by the tax authorities, which often result in proposed assessments. We believe that we adequately provided for any reasonably foreseeable outcomes related to tax audits and settlement. However, our future results may include favorable or unfavorable adjustments to our estimated tax liabilities in the period the assessments are made or resolved, audits are closed or when statutes of limitation on potential assessments expire. 2009 Results of operations Our operating results in 2009 improved compared to 2008, resulting in an operating loss of $7.1 million compared to $31.0 million in 2008. The improvement is due to both an increase in sales and decrease in costs. Our results for the first half of 2009 were affected from the global recession and from the slow down in the IT market spending and we continued to incur net losses. In the second half of 2009 we returned to profitability, as a result of increased revenues and tight expenses control. 40 The following table sets forth, for the periods indicated, certain financial data concerning our operating results in thousands of dollars: Revenues: Products $ $ $ Services Cost of revenues: Products Services 21,574 Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating loss ) ) ) Financial income, net Loss before income taxes ) ) ) Income taxes ) ) ) Netloss $ ) $ ) $ ) The following table sets forth, for the periods indicated, certain financial data expressed as a percentage of sales: Revenues: Products 67
